Citation Nr: 0510066	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The veteran's service medical records (SMRs) are negative for 
a diagnosis of or treatment for diabetes mellitus.  However, 
the veteran has provided treatment records from Freeport 
Memorial Hospital dated from February 1973 through March 
1978, which confirm a diagnosis of uncontrolled diabetes 
mellitus as early as February 1973.  The veteran did not 
provide a release for all treatment records from Freeport 
Memorial Hospital and the records were not obtained by the 
RO.  

Outpatient treatment reports from the Madison VAMC were 
associated with the claims file for the period from October 
1982 to January 1983 and October 1996 to August 2002.  The 
records on file recount the veteran's numerous hospital stays 
and treatment for diabetes mellitus received during that time 
period.  The veteran claimed that he was treated for diabetes 
mellitus at the Madison VAMC in 1971.  The VAMC responded to 
the RO's request for the 1971 records by a letter dated in 
December 2002 and indicated that there were no records for 
the veteran dated in 1971.  

The veteran was afforded a VA examination in July 2001.  The 
veteran claimed exposure to herbicides.  The examiner 
concluded that the veteran had diabetes mellitus.  He opined 
that it was likely that the veteran had type I diabetes 
mellitus but that he had required a steadily increasing 
insulin dose for the last several years, which suggested a 
component of insulin resistance.  The examiner did not 
definitively state whether the veteran had type I or type II 
diabetes mellitus.  Nor did he state any rationale for his 
opinion.  A new VA examination is required in order to 
properly assess the veteran's claim.

In his appeal dated in April 2003, the veteran informed the 
RO that his left leg had been amputated at the Madison VAMC 
in November 2002 due to complications from his diabetic 
condition.  The VA treatment records from November 2002 have 
not been associated with the claims file.

The veteran's representative, in his informal hearing 
presentation dated in February 2005, suggested that the 
veteran's medical insurance records from Metropolitan Life 
insurance could clarify the date of the veteran's diagnosis 
of diabetes mellitus.  The RO should request the veteran to 
provide the insurance records from 1971.  In the alternative, 
the RO should request that the veteran provide a release and 
the RO should attempt to obtain the records.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran identify where he was first 
diagnosed with diabetes mellitus 
and/or where he received his 
earliest treatment.  After securing 
the necessary release, the RO should 
obtain these records.  In 
particular, the veteran's period of 
hospitalization at Freeport Memorial 
Hospital in 1971 must be obtained, 
if the records are available.

2.  The RO should obtain the 
veteran's treatment records from the 
Madison VAMC for the veteran's left 
leg amputation in November 2002.

3.  The RO should request that the 
veteran provide any pertinent 
insurance records pertaining to the 
veteran's diagnosis of diabetes 
mellitus in 1971.  If the veteran 
would prefer that the RO obtain the 
records, the RO should obtain the 
appropriate release and request that 
the veteran identify the contact 
information for his insurance 
company at the time he was diagnosed 
with diabetes mellitus.

4.  Upon the completion of the 
action requested in the preceding 
paragraphs, the RO should schedule 
the veteran for a VA examination 
with a physician with appropriate 
expertise to determine the nature 
and onset of the veteran's diabetes 
mellitus.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner prior to the examination.  
The examiner should refer to the 
treatment records from Freeport 
Memorial Hospital, which show a 
diagnosis of uncontrolled diabetes 
mellitus as early as February 1973.  
The examiner is requested to provide 
an assessment as to whether: 1) the 
veteran's diabetes mellitus is type 
I or type II; and 2) if the veteran 
has type I diabetes mellitus, the 
examiner should state the medical 
probabilities that it had its onset 
in service (in this regard the 
examiner should note that the 
veteran left military service in 
November 1970 and by early 1973 his 
diabetes had reached an 
"uncontrolled" state, and evidence 
received as a result of the 
development sought above may show an 
even earlier onset of diabetes that 
was severe enough to require insulin 
treatments).  The examiner should 
provide a complete rationale for all 
conclusions reached.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran, and his 
representative, should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

